Citation Nr: 1434084	
Decision Date: 07/30/14    Archive Date: 08/04/14

DOCKET NO.  09-33 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Marcum, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1977 to October 1981; from February 1991 to June 1991; from February 2003 to December 2003; from September 2, 2005 to September 27, 2005; and from October 2006 to June 2007.  He had additional service in the Marine Corps Reserve and the Virginia Air National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.


FINDING OF FACT

The Veteran does not have current left ear hearing loss related to his military service.


CONCLUSION OF LAW

The criteria for service connection for left ear hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  

The RO's April 2009 letter advised the Veteran of the elements of the notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  It also provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Accordingly, the RO satisfied the notice requirements with respect to the issue on appeal.  

The duty to assist the Veteran has also been satisfied.  The RO has obtained the Veteran's available service treatment records and all identified post-service treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In April 2014, the Veteran was provided with an audiological examination.  Taking into account the Veteran's relevant medical records, including his June 2013 MRI results and his lay statements about in-service noise exposure, the examiner provided an adequate opinion addressing the etiology of the Veteran's left ear hearing loss.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).
  
There is no indication in the record that additional evidence relevant to the issue being addressed is available and not already part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Having scheduled the Veteran for the examination discussed above and obtaining updated treatment records, the directives of the Board's November 2012, July 2013, and November 2013 remands have been accomplished.  See Stegall v. West, 11 Vet. App. 268 (1998).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486.

II.  General Legal Criteria

Service connection may be established for a disability resulting from personal injury incurred or disease contracted in the line of duty, or for aggravation of a preexisting injury incurred or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Generally, the evidence must show: (1) the existence of a present hearing disability; (2) in-service incurrence or aggravation of the disability; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

For VA compensation purposes, impaired hearing will be considered to be a disability when the auditory threshold level in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

III.  Service Connection for Left Ear Hearing Loss

The Veteran seeks service connection for left ear hearing loss which he attributes to in-service noise exposure.

At his August 2012 Board hearing, the Veteran testified that he first noticed left ear hearing loss when he was deployed to Afghanistan in 2007.  He stated that he could hear better on his right side and that fellow soldiers told him that they had to speak to him on his right side.  The Veteran also reported a history of in-service noise exposure while working as a mechanic and while riding in a tank with a field artillery unit.  He asserted that the tracked vehicles on which he worked were very loud and that while he rode in the tank, the unit would test mobile artillery guns.

The Board finds that Veteran's statements are competent evidence to relate a history of noise exposure during service.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994).  His service personnel records confirm that he worked as an organizational automotive mechanic, fuel and electrical systems mechanic, special purpose vehicle and equipment maintenance journeyman, and vehicle operations craftsman while on active duty.  These records also indicate that he received rifle sharpshooter badges during service.  Thus, the Board finds that the Veteran was exposed to significant noise during his active duty service.    

The Veteran's service treatment records are silent as to any complaint or diagnosis of left ear hearing loss.  Furthermore, the Veteran's hearing was tested on approximately eight separate occasions during his military service.  The examination reports from these tests noted that his ears were normal and found normal hearing in both ears.

In February 2009, the Veteran filed his present claim seeking service connection for left ear hearing loss.  The Veteran was given an audiological examination to determine whether any found left ear hearing impairment was related to his military service, to include his in-service noise exposure.  The resulting February 2013 examination report revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
20
25
20
LEFT
45
75
70
85
80

The examiner provided a diagnosis of left ear hearing loss.  The examiner then opined that the left ear hearing loss was "less likely than not" related to the Veteran's military service.  The examiner reasoned that the Veteran's hearing was normal as recently as March 2006, and that the pattern of a "moderate to severe asymmetrical hearing loss within a relatively short amount of time is not consistent with noise-induced hearing loss."  The examiner further noted that "there [was] no reported history of head or acoustic trauma that could explain such a large difference between ears."  Based on these findings, the examiner ordered a test to rule out a retrocochlear pathology and to determine the etiology of the left ear hearing loss.  

In June 2013, the Veteran underwent a magnetic resonance imaging scan (MRI) which revealed normal findings.  

Subsequently, the Board remanded this matter for the RO to obtain a new audiological opinion and instructed the examiner to consider the June 2013 MRI results, as well as the Veteran's statements regarding his in-service noise exposure. 

In April 2014, the Veteran underwent a second audiological examination.  The examiner noted that the Veteran's claims file, including the June 2013 MRI results and the Veteran's lay statements regarding his in-service noise exposure, were reviewed.  The examination revealed pure tone thresholds, in decibels, as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
10
20
10
LEFT
20
25
20
25
20

The examiner then opined that "[t]here is no hearing loss in the left ear."  The examiner further concluded that the manifestation of a left ear hearing impairment during the Veteran's February 2013 examination was likely "non-organic hearing loss" and that the absence of a current hearing loss disability suggests that it "did not occur due to active military service nor is it related to or aggr[a]vated by [service]."  In support of this opinion, the VA examiner cited multiple normal hearing evaluations shown during service, as well the normal hearing evaluation of March 2006 prior to his deployment to Afghanistan.  

Based upon a comprehensive review of the Veteran's in-service and post-service records, the Board concludes that service connection is not warranted for left ear hearing loss.  The Veteran's service treatment records are silent as to any complaint or diagnosis of left ear hearing loss and multiple in-service examinations noted his ears as normal and reported normal audiological findings.  

The February 2013 audiological examination noted the existence of left ear hearing loss.  Nevertheless, the February 2013 examiner concluded that it was not related to the Veteran's in-service noise exposure.  The April 2014 examiner determined that the February 2013 manifestation of left ear hearing loss was likely an "inorganic" event.  Moreover, after reviewing the entire record, the April 2014 examiner opined that it was "less likely than not" related to the Veteran's military service.  

The Board acknowledges that Veteran can attest to factual matters of which he had first-hand knowledge, such as exposure to loud noise inservice.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, the Veteran as a lay person has not been shown to be capable of making medical conclusions; thus, his statements regarding causation are not competent.  Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007).  While the Veteran's military noise exposure is not disputed, the Board finds highly probative the April 2014 examiner's opinion that the February 2013 findings were "less likely than not" related to his military service.  Consequently, there is no competent evidence linking any current hearing loss to noise exposure during service.  Absent such a nexus, service connection cannot be established.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326   (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

Accordingly, the preponderance of the evidence is against the Veteran's claim.  As there is no doubt to be resolved, service connection for left ear hearing loss is not warranted.


ORDER

Service connection for left ear hearing loss is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


